Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-21-00304-CR

                            Florencio PALOMARES, Jr.,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

            From the 25th Judicial District Court, Guadalupe County, Texas
                            Trial Court No. 19-2567-CR-C
                    Honorable William D. Old III, Judge Presiding

BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED September 29, 2021.


                                           _________________________________
                                           Beth Watkins, Justice